Continuation Sheet for Advisory Action
Continuation of Box 3. The proposed amendments will not be entered because they would require further consideration and searching as they introduce new limitations to the claims. The proposed amendment to independent claim 1 would narrow the claimed method by requiring for the first time that the final average molecular weight of the dextran to being 500kD or less. Therefore, the proposed amendment requires further search and consideration, and may raise issues of new matter. The total scope of the newly proposed limitations could not be searched and considered within the time given for the pilot. 
The proposed amendments will not be entered.
Continuation of Box 12. The request for reconsideration has been fully considered, but it does NOT place the application in condition for allowance.
Applicant alleges none of the references teach that the gamma radiation would reduce the average molecular weight of the dextran from grater than 500 kD to an average molecular weight of 200 to 500 kDa as recited in the proposed amendment. However, as stated above, the proposed amendment requires further search and consideration and is therefore not entered. Additionally, as stated in the rejection, while the cited references motivation for gamma radiation is not the same as applicant’s motivation, the cited references to provide both teachings and motivation to sterilize the dextran using gamma radiation. Therefore the step of treating the dextran with gamma radiation remains obvious. Applicant continues by alleging that none of the references predicted that the gamma radiation would result in dextrans having an average molecular weight of 200 to 500 kDa as recited in the proposed amendment. As discussed in the rejection, a person of ordinary skill in the art would have had a reasonable expectation of success in using a dextran with a molecular mass of 200 to 500 kDa in Yamanishi’s final sterilized solution because Nue establishes that these mass’ of dextran can aggregate red blood cells. The skilled artisan would have been motivated to use a dextran with a molecular mass of 200 to 500 kDa in Yamanishi’s final sterilized solution because Nue teaches that the optimum 
Applicants do not make any specific arguments to the substance of the Double Patenting rejection.  The Double Patenting rejection is maintained and may be overcome by a timely filed terminal disclaimer.  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653